237 F.2d 205
99 U.S.App.D.C. 51
INTERNATIONAL BROADCASTING CORPORATION, Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee, KTBS, Inc., Intervenor.
No. 12749.
United States Court of Appeals District of Columbia Circuit.
Argued April 11, 1956.Decided May 3, 1956.Petition for Rehearing In Banc Denied May 29, 1956.Writ of Certiorari Denied Nov. 5, 1956.See 77 S. Ct. 127.

Mr. William J. Dempsey, Washington, D.C., with whom Messrs. William C. Koplovitz and Harry J. Ockershausen, Washington, D.C., were on the brief, for appellant.
Mr. Edward W. Hautanen, Counsel, Federal Communications Commission, with whom Messrs. Warren E. Baker, Gen. Counsel, Federal Communications Commission, and J. Smith Henley and Richard A. Solomon, Asst. Gen. Counsel, were on the brief, for appellee.
Mr. Russell Rowell, Washington, D.C., for intervenor.  Messrs. Frank Roberson and Frank U. Fletcher, Washington, D.C., also entered appearances for intervenor.
Before BAZELON, FAHY and WASHINGTON, Circuit Judges.
PER CURIAM.


1
Appellant and intervenor are mutually exclusive applicants for a television license in Shreveport, Louisiana.  After comparative hearing, the Commission concluded the applicants were equal 'in most respect,' and based the award to intervenor on its 'clear superiority' in two areas: management-ownership integration, and diversification of control of the media of mass communication.


2
Appellant contends we should reverse the award because the Commission committed procedural errors amounting to a denial of due process and because it decided incorrectly on the merits.  We find no denial of due process, nor can we say that the award was unsupported by substantial evidence in the record.


3
Affirmed.